ICJ_120_TerritorialDispute-CaribbeanSea_NIC_HND_2007-10-08_JUD_01_ME_03_EN.txt. 780




        DECLARATION OF JUDGE PARRA-ARANGUREN



  1. The Note of 19 March 1912 sent by the Minister for Foreign Affairs
of Nicaragua to the Foreign Minister of Honduras recalls the failure of
the Mixed Commission created by the 1894 Treaty to agree on one sector
of the boundary line and states :
         “The disagreement having been thus defined, the entire portion of
      the frontier line was left undemarcated from the point on the Cor-
      dillera called Teotecacinte to its endpoint on the Atlantic coast and to
      the boundary in the sea marking the end of the jurisdiction of the two
      States. In respect of determining how to draw the disputed portion
      of the line, it was decided to carry out the provisions of Article III of
      the Treaty cited above.” (I.C.J. Pleadings, Arbitral Award Made by
      the King of Spain on 23 December 1906 (Honduras v. Nicaragua),
      Vol. I, p. 292 ; emphasis added.) [Translation by the Registry.]
   2. Nicaragua’s Note of 19 March 1912 challenged for the first time the
validity and binding nature of the 1906 Arbitral Award, in particular the
establishment of the mouth of the Coco River where it flows out in the
sea close to Cape Gracias a Dios as the extreme common boundary point
between Nicaragua and Honduras on the Atlantic coast. On this occa-
sion, Nicaragua indicated several grounds for the nullity of the decision
of the King of Spain, one of them being the following :
         “It is also a universal principle that awards which are inconsistent
      in themselves (contradictorias) are without value and inapplicable,
      and there is an evident inconsistency in this Award when it deals
      with that section of the frontier line which should separate the juris-
      diction of the two countries in the territorial sea, in that, after having
      laid down that the direction of the frontier line is the thalweg or
      main watercourse of the principal arm of the Coco River, it then
      declares that the islets situated in that arm of the river belong to
      Honduras, thus leading to the impossible result of leaving Honduran
      territory enclaved within Nicaraguan waters, and thus also leaving
      without effect the line of the thalweg referred to — quite apart from
      the fact of deciding nothing as regards the direction of the frontier
      line which, according to international law, should show the ter-
      ritorial waters of each Republic as forming part of its respective ter-
      ritories.” (Ibid., p. 294, emphasis added.) [Translation by the
      Registry.]
  3. Paragraph 39 of the Judgment refers to Nicaragua’s Note of
19 March 1912. However, the Court only recalls that it “challenged the

125

781   TERRITORIAL AND MARITIME DISPUTE (DECL. PARRA-ARANGUREN)


validity and binding character of the Arbitral Award”, not mentioning
the statements quoted above, even though they demonstrate Nicaragua’s
opinion that the 1906 Arbitral Award had established “the frontier line
which should separate the jurisdiction of the two countries in the ter-
ritorial sea”.
   4. I agree with Nicaragua’s Note of 1912 acknowledging that the 1906
Arbitral Award determined the sovereignty of the disputed mainland and
insular territories, as well as the continental and insular territorial waters
appertaining to Honduras and Nicaragua. However, I cannot share
Nicaragua’s allegation that the decision of the King of Spain was null
and void because of its “omissions, contradictions and obscurities”.
Nicaragua presented this contention to the Court, but it was not upheld
in its Judgment of 18 November 1960, which is res judicata (Arbitral
Award Made by the King of Spain on 23 December 1906 (Honduras v.
Nicaragua), Judgment, I.C.J. Reports 1960, pp. 205-217).

  5. For these reasons, I voted in favour of paragraph 321 (1) and
against paragraph 321 (2), paragraph 321 (3) and paragraph 321 (4) of
the Judgment.

                                (Signed) Gonzalo PARRA-ARANGUREN.




126

